DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 November 2020 has been entered.
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.


Response to Amendments and Arguments
The applicant’s arguments and remarks have been considered, but are moot in view of new grounds for rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  

Claim(s) 1, 3, 8, 10, 22, and 24 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20120035907, hereinafter referred to as LeBeau et al., in view of US 20170132019, hereinafter referred to as Karashchuk  et al.

Regarding claim 1 (Currently Amended), LeBeau et al. discloses a method for replaying content dialogue in an alternate language (“For example, if a user 29 is unable to understand the translation (e.g., the French-language speech), user 29 may request that an alternate translation be provided,” LeBeau et al., para [0055]. It is clear by this excerpt that a first language (French) is detected.), the method comprising: 

detecting a first language in which the content dialogue from media content is spoken while the media content is being played on a media device (“Identifiers corresponding to the initial and target languages may be sent along with the audio data, or before or after the audio data. If a user has specified a default language, an indication to that effect may also be sent,” LeBeau et al., para [0046].); 

receiving, from a user input device, a command to repeat a portion of the content dialogue (“For example, if a user 29 is unable to understand the translation (e.g., the French-language speech), user 29 may request that an alternate translation be provided,” LeBeau et al., para [0055]. Also, “This request may be via a touch-screen or audible command input to mobile device 24,” LeBeau et al., para [0055].); and 
in response to receiving the command: 

determining whether the second language is different from the first language (“Translation service 44 may provide a more robust machine-language translation than that provided by translation program 31, or it may employ an actual person to perform the translation or to correct the machine-generated translation. Alternatively, translation service 44 may employ an actual person, who can be contacted by translation program 31,” LeBeau et al., para [0055]. The translator (machine or person) determines the source language from which to translate.); 

upon determining that the second language is different from the first language, outputting a translated dialogue by: 

determining the portion of the content dialogue to repeat (“…In any case, in response to a request for an alternate translation, translation program 31 may request a translation of the subject audio data from translation service 44,” LeBeau et al., para [0055].); and 


translating the portion of the content dialogue from the first language to the second language (“Translation service 44 may provide a more robust machine-language translation than that provided by translation program 31, or it may employ an actual person to perform the translation or to correct the machine-generated translation. Alternatively, translation service 44 may employ an actual person, who can be contacted by translation program 31,” LeBeau et al., para [0055].).




Karashchuk  et al. is cited to disclose identifying a second language in which the command was spoken (“In some examples, text extracted from a media object can be translated based on the first user input of block 1104 and the second user input of block 1110. In these examples, the media object can contain a first language in text or spoken form. For example, the media object can be a picture of a traffic sign depicting the French text "arr t." The text of the second user input can include a request to translate the media object into a second language. For example, the text of the second user input can be "Translate into English." Based on the media object and the text, the user intent can be determined at block 1114 to include translating a first language in the media object to a second language,” Karashchuk  et al., para [0291]. Here, the user can request that a translation for the played media be provided, wherein the request is provided in the target (i.e., second) language. Also, “In some examples, I/O processing module 728 can also send follow-up questions to, and receive answers from, the user regarding the user request. When a user request is received by I/O processing module 728 and the user request can include speech input, I/O processing module 728 can forward the speech input to STT processing module 730 (or speech recognizer) for speech-to-text conversions,” Karashchuk  et al., para [0212]. Thus, the user may speak a request for translation.). Karashchuk et al. benefits LeBeau et al. by allowing the user to make a request for translation in their native tongue (Karashchuk  et al., para [0212]). Therefore, it would be obvious for one skilled in the art to combine the teachings of LeBeau et al. with those of Karashchuk et al. to improve the ease-of-use of the translation method of LeBeau et al.   
As to claim 8, system claim 8 and method claim 1 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 8 is similarly rejected under the same rationale as applied above with respect to method claim. And, LeBeau et al., para [0074]-[0075] teaches a processor, memory, instructions, and control circuity. 
As to claim 22, system claim 22 and method claim 1 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 22 is similarly rejected under the same rationale as applied above with respect to method claim. And, LeBeau et al., para [0076] teaches CRM. 

Regarding claim 3 (original), LeBeau et al., as modified by Karashchuk  et al., discloses the method of claim 1, wherein: translating the portion of the content dialogue comprises: 

accessing audio data associated with the portion of the content dialogue (“For example, if a user 29 is unable to understand the translation (e.g., the French-language speech), user 29 may request that an alternate translation be provided,” LeBeau et al., para [0055].); 

transcribing the audio into text of the first language (“Translation program 31 may provide an electronic mail (e-mail) or text message (SMS-Short Message Service) transcript of the conversation between the two users. Text messages, of course, may not be available for longer conversations. The transcript may contain versions of the conversation in one language or in both languages,” LeBeau et al., para [0056].); and 

translating the text of the first language into text of the second language (“Translation program 31 may provide an electronic mail (e-mail) or text message (SMS-Short Message Service) transcript of the conversation between the two users. Text messages, of course, may not be available for longer conversations. The transcript may contain versions of the conversation in one language or in both languages,” LeBeau et al., para [0056].); and  2Application No.: 16/161,883Docket No.: 003597-1959-101 Amendment dated January 2, 2019 First Preliminary Amendment 

outputting the translated dialogue comprises generating and outputting speech synthesized from the text of the second language (LeBeau et al., fig. 9, block 117 and   LeBeau et al., fig. 2, module 26.).  
As to claim 10, system claim 10 and method claim 3 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 10 is similarly rejected under the same rationale as applied above with respect to method claim. And, LeBeau et al., para [0074]-[0075] teaches a processor, memory, instructions, and control circuity. 
As to claim 24, system claim 24 and method claim 3 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 24 is similarly rejected under the same rationale as applied above with respect to method claim. And, LeBeau et al., para [0076] teaches CRM. 

Claims 15-21 cancelled.
Claims 28-35 cancelled.



Claims 2, 9, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20120035907, hereinafter referred to as LeBeau et al., in view of US 20170132019, hereinafter referred to as Karashchuk  et al., and further in view of US 20110020774, hereinafter referred to as Nguyen.

Regarding claim 2 (original), Le Beau et al., as modified by Karashchuk  et al., discloses the method of claim 1, but not wherein: 

translating the portion of the content dialogue comprises: 

accessing subtitle text associated with the portion of the content dialogue;


translating the subtitle text into the second language; and


outputting the translated dialogue comprises generating for display the translated subtitle text.

Nguyen is cited to disclose accessing subtitle text associated with the portion of the content dialogue (Nguyen, fig. 4(404)); 

translating the subtitle text into the second language (Nguyen, fig. 4(408)); and 

 Nguyen et al. benefits LeBeau et al. by providing video track to synchronize with translated subtitles for presentation to a user (Nguyen, para [0003]. Therefore, it would be obvious for one skilled in the art to combine the teachings of LeBeau et al. with those of Nguyen to facilitate foreign language instruction in the translation system of LeBeau.
As to claim 9, system claim 9 and method claim 2 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 9 is similarly rejected under the same rationale as applied above with respect to method claim. And, LeBeau et al., para [0074]-[0075] teaches a processor, memory, instructions, and control circuity. 
As to claim 23, system claim 23 and method claim 2 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 23 is similarly rejected under the same rationale as applied above with respect to method claim. And, LeBeau et al., para [0076] teaches CRM.

Claim 4, 11, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20120035907, hereinafter referred to as LeBeau et al., in view of US 20170132019, hereinafter referred to as Karashchuk  et al., and further in view of US 20160247542, hereinafter referred to as Tanaka.

claim 4 (original), LeBeau et al., as modified by Karashchuk  et al., discloses the method of claim 1, wherein determining the portion of the content dialogue to repeat comprises: 

identifying a first time at which the command was received (LeBeau et al., para [0055]. The fact that a translation app may recognize a command for translation implies identifying a time at which the command was received.).

However, LeBeau et al. does not teach the entirety of identifying a first time at which the command was received; determining a duration of the command; calculating a second time at which input of the command began based on the first time and the duration; and identifying a portion of the content dialogue in progress at the second time.

Tanaka is cited to disclose identifying a first time at which the command was received (“In the retrieval result list 133 in FIG. 3, for example, the user depresses the replay button 136a… As illustrated in FIG. 3, this replay location is indicated by a continuous line P and a fingertip cursor that specifies the position of the continuous line P,” Tanaka, para [0042].); 

determining a duration of the command (“… and display information indicating a transition of time in accordance with the replayed voice data, for example, a bar-shape displayed object indicating an elapsed time from the start at a predetermined interval may be displayed,” Tanaka, para [0042].); 



identifying a portion of the content dialogue in progress at the second time (Tanaka, fig. 3 and 5 show how a portion of the content dialogue (i.e., speech waveform) is in progress until the end button is depressed.). Tanaka benefits LeBeau et al. by allowing a user to visually analyze a speech waveform (Tanaka, para ‘0007]). Therefore, it would be obvious for one skilled in the art to combine the teachings of LeBeau et al. with those of Tanaka to enhance the translation features of LeBeau et al.
As to claim 11, system claim 11 and method claim 4 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 11 is similarly rejected under the same rationale as applied above with respect to method claim. And, LeBeau et al., para [0074]-[0075] teaches a processor, memory, instructions, and control circuity. 
As to claim 25, system claim 25 and method claim 4 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 25 is similarly rejected under the same rationale as applied above with respect to method claim. And, LeBeau et al., para [0076] teaches CRM. 


Claims 5, 12, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable US 20120035907, hereinafter referred to as LeBeau et al., in view of US 20170132019, 

Regarding claim 5 (original), LeBeau et al., as modified by Karashchuk  et al., discloses the method of claim 1, wherein determining the portion of the content dialogue to repeat comprises: 
identifying a time at which the command was received (LeBeau et al., para [0055]. The fact that a translation app may recognize a command for translation implies identifying a time at which the command was received.).

LeBeau et al., though, does not disclose identifying a plurality of portions of the content dialogue within a predefined amount of time prior to the time; determining an accent in each portion of the content dialogue in the plurality of portions of the content dialogue; and selecting a portion of the content dialogue in the plurality of portions of the content dialogue having an accent different from an accent of at least one other portion of the content dialogue.

Dirac et al. is cited to disclose identifying a plurality of portions of the content dialogue within a predefined amount of time prior to the time (Dirac et al., para [0014]. The examiner also notes that the term “predefined amount of time” is open-ended and could be any length of time prior to the user executing the repeat command.); 

determining an accent in each portion of the content dialogue in the plurality of portions of the content dialogue (“The collected audio samples may include speech that is spoken in a variety of different accents. In one embodiment, each of the collected audio samples may be classified as being associated with at least one of a plurality of accent sample sets. For example, a first audio sample that includes speech spoken with a German accent may be associated with a German accent sample set, a second audio sample that includes speech spoken with a British accent may be associated with a British accent sample set, a third audio sample that includes speech spoken with a Southern United States (U.S.) accent may be associated with a Southern U.S. accent sample set, and so on,” Dirac et al., para [0014]. The “collected audio samples” are portions of content dialogue.); and 

selecting a portion of the content dialogue in the plurality of portions of the content dialogue having an accent different from an accent of at least one other portion of the content dialogue (“In one embodiment, the accent translation system may use the collected audio samples to generate one or more accent translation models for translating speech from one accent to another. In particular, in one embodiment, a first accent translation model may be generated for translating speech from a first accent in a first spoken language to a second accent in the first spoken language. For example, the first accent translation model may be used to translate English spoken with a German accent to English spoken with a British accent. In one embodiment, the first accent translation model may be generated by comparing audio samples in an audio sample set corresponding to the first accent against audio samples in an audio sample set corresponding to the second accent. For example, the first accent translation model may be generated by comparing audio samples in a German accent audio sample set to audio samples in a British accent audio sample set,” Dirac et al., para [0015]. Thus, samples of English spoken with a German accent may be translated to English spoken Dirac et al. benefits LeBeau et al. by allowing a translation to be presented in an accent which the user will better understand (Dirac et al., para [0001]). Therefore, it would be obvious for one skilled in the art to combine the teachings of LeBeau et al. with those of Dirac et al. to enhance the translation system of LeBeau et al. 

As to claim 12, system claim 12 and method claim 5 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 12 is similarly rejected under the same rationale as applied above with respect to method claim. And, LeBeau et al., para [0074]-[0075] teaches a processor, memory, instructions, and control circuity. 
As to claim 26, system claim 26 and method claim 5 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 26 is similarly rejected under the same rationale as applied above with respect to method claim. And, LeBeau et al., para [0076] teaches CRM. 

Claims 6, 13, and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20120035907, hereinafter referred to as LeBeau et al., in view of US 20170132019, hereinafter referred to as Karashchuk  et al., and further in view of US 20180032610, hereinafter referred to as Cameron et al.

claim 6 (original), LeBeau et al., as modified by Karashchuk  et al., discloses the method of claim 1, wherein determining the portion of the content dialogue to repeat comprises: 

identifying a time at which the command was received (LeBeau et al., para [0055]. The fact that a translation app may recognize a command for translation implies identifying a time at which the command was received.).

Le Beau et al., though, does not disclose identifying a plurality of portions of the content dialogue within a predefined amount of time prior to the time; determining a word count for each portion of the content dialogue in the plurality of portions of the content dialogue; determining a duration for each portion of the content dialogue in the plurality of portions of the content dialogue; and determining a particular portion of the content dialogue having the highest word count and the shortest duration.

Cameron et al. is cited to disclose identifying a plurality of portions of the content dialogue within a predefined amount of time prior to the time (“In one embodiment, the start and stop positions defining each audio region correspond to start and stop text positions comprising data indicative of a position or location in the raw text data corresponding to the speech audio such as, but not limited to, an index value, word count value, character count value, page number, chapter number, paragraph number, positional reference scheme identifier (e.g. CFI), or the like,” Cameron et al., para [0020]. The examiner also notes that the term “predefined amount of time” is open-ended and could be any length of time prior to the user executing the repeat command.); 

determining a word count for each portion of the content dialogue in the plurality of portions of the content dialogue (“In one embodiment, the start and stop positions defining each audio region correspond to start and stop text positions comprising data indicative of a position or location in the raw text data corresponding to the speech audio such as, but not limited to, an index value, word count value, character count value, page number, chapter number, paragraph number, positional reference scheme identifier (e.g. CFI), or the like,” Cameron et al., para [0020].); 

determining a duration for each portion of the content dialogue in the plurality of portions of the content dialogue (Cameron et al., para [0020], teaches start and stop positions, thereby determining a duration for each portion of content dialogue.); and  3Application No.: 16/161,883Docket No.: 003597-1959-101 Amendment dated January 2, 2019 First Preliminary Amendment 

determining a particular portion of the content dialogue having the highest word count and the shortest duration (“In an embodiment, the predefined rules include configurable minimum and/or maximum threshold values defining the minimum and/or maximum length of the final text regions. In an embodiment, the minimum and/or maximum threshold values may be in the form of token or word counts. In another embodiment, the minimum and/or maximum threshold values may be token or word count values derived from or which are a function of the minimum and/or maximum playback time periods defined for the audio regions and a playback speed variable indicative of the average or nominal playback speed of the speech audio,” Cameron et al., para [0054].). Cameron et al. benefits LeBeau et al. by synchronizing soundtrack playback with associated speech audio, thereby enhancing the speech synthesis experience of LeBeau et al. Therefore, it would be obvious for one skilled in the art to combine the teachings of LeBeau et al. with those of Cameron et al. to improve the translation system of LeBeau et al. 

As to claim 13, system claim 13 and method claim 6 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 13 is similarly rejected under the same rationale as applied above with respect to method claim. And, LeBeau et al., para [0074]-[0075] teaches a processor, memory, instructions, and control circuity. 
As to claim 27, system claim 27 and method claim 6 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 27 is similarly rejected under the same rationale as applied above with respect to method claim. And, LeBeau et al., para [0076] teaches CRM. 

Claim 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20120035907, hereinafter referred to as LeBeau et al., in view of US 20170132019, hereinafter referred to as Karashchuk  et al., and further in view of US 20150269135, hereinafter referred to as Kim et al.

Regarding claim 7 (original), LeBeau et al., as modified by Karashchuk  et al., discloses the method of claim 1, wherein detecting the first language in which the content dialogue is spoken comprises: 

transcribing a portion of the content dialogue into text of the first language (“Translation program 31 may provide an electronic mail (e-mail) or text message (SMS-Short Message Service) transcript of the conversation between the two users. Text messages, of course, may not be available for longer conversations. The transcript may contain versions of the conversation in one language or in both languages,” LeBeau et al., para [0056].). 

LeBeau et al., though, does not disclose disclose comparing at least a first word of the text of the first language with a database of languages.

Kim et al. is cited to disclose comparing at least a first word of the text of the first language with a database of languages (“In some embodiments, the language identification unit 820 may detect one or more words in the text region and identify a language associated with each of the words based on a plurality of dictionaries for an identified script. In this process, the language identification unit 820 may compare each of the detected words with the plurality of dictionaries for the identified script to determine a language associated with each of the words,” Kim et al. See also Kim et al., fig. 8.). Kim et al. benefits LeBeau et al. by identifying the language of a text script based on a plurality of languages associated with the script, thereby allowing a user unfamiliar with the language from having to provide language information for translation (Kim et al., para [0004] and fig. 3). Therefore, it would be obvious for one skilled in the art to combine the teachings of LeBeau et al. with those of Kim et al. to extend the language translation capabilities of LeBeau et al.

As to claim 14, system claim 14 and method claim 7 are related as method and system of using same, with each claimed element’s function corresponding to the method step. Accordingly claim 14 is similarly rejected under the same rationale as applied above 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure and is listed in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2659